                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 MICHAEL ORR,

                          Plaintiff,

                          v.                                CAUSE NO.: 3:19-CV-154-JD-MGG

 ANDREW LIAW, et al.,


                         Defendants.

                                       OPINION AND ORDER

        Michael Orr, a prisoner without a lawyer, filed a motion asking for preliminary

injunctive relief to obtain adequate medical care and treatment for his chronic left elbow

pain and numbness.1 ECF 10. After reviewing the motion, the court ordered Warden

Sevier to file and serve a sworn statement explaining how Michael Orr was being

treated for the chronic pain and numbness in his left elbow. ECF 16. The Warden filed

his timely response on July 21, 2019. ECF 21, see also ECF 18 and 19. The Warden

provided 1,686 pages of medical records and argues Orr “has received physical therapy,

pain medication, and continual monitoring.” ECF 21 at 7. Orr has not responded and it

appears he has conceded that he is receiving medical treatment for the chronic pain in

his left elbow as required by the Eighth Amendment. However, before ruling on his

motion, the court will afford him the opportunity to explain why the medical treatment

he is receiving is not sufficient to satisfy the Eighth Amendment.


        1 Orr’s motion also asked for other injunctive relief, but those requests were denied by this court
on July 9, 2019. ECF 16.
      For these reasons, Michael Orr is GRANTED until September 5, 2019, to file a

reply brief in support of his motion for a preliminary injunction. He is CAUTIONED if

he does not respond by the deadline, the court may rule on his preliminary injunction

motion without a reply from him.

      SO ORDERED on August 13, 2019


                                               s/Michael G. Gotsch, Sr.
                                               Michael G. Gotsch, Sr.
                                               United States Magistrate Judge




                                           2
